United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, SOCIAL SECURITY
ADMINISTRATION, Kennewick, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0062
Issued: December 11, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 17, 2016 appellant, through counsel, filed a timely appeal from a
September 2, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits, effective September 19, 2015; and (2) whether
appellant met her burden of proof to establish continuing residuals or disability after
September 19, 2015.
FACTUAL HISTORY
On June 14, 2001 appellant, then a 39-year-old service representative, filed an
occupational disease claim (Form CA-2) alleging that on April 2, 2001 she first became aware of
her bilateral carpal tunnel syndrome.3 She stopped work on June 5, 2001 and returned to fullduty work on July 9, 2001. On July 24, 2001 appellant underwent left carpal tunnel release
surgery, which was followed by right carpal tunnel release surgery on August 15, 2001. On
September 17, 2001 OWCP accepted the claim for bilateral carpal tunnel syndrome. It paid
wage-loss compensation for the period June 3 to August 25, 2001.
On May 20, 2003 appellant filed a claim for a recurrence of disability (Form CA-2a)
beginning February 2002. She noted that she stopped work on May 16, 2003. By decision dated
May 11, 2004, OWCP denied appellant’s claim for recurrence of disability. Appellant thereafter
returned to full duty.
On March 28, 2004 appellant filed an occupational disease claim (Form CA-2) alleging
that on February 1, 2002 she first realized that her bilateral cubital tunnel syndrome was
employment related.4 The employing establishment noted that she was no longer employed.5
On May 12, 2004 OWCP accepted the claim for bilateral cubital tunnel syndrome and authorized
elbow ulnar revision and tennis elbow revision surgery, which was performed on
October 19, 2004. By letter dated August 14, 2007, it placed appellant on the periodic rolls for
temporary total disability with the first payment for the period August 5 to September 1, 2007.
By letters dated August 14 and September 20, 2007, OWCP referred appellant for a
second opinion evaluation with Dr. Chester S. McLaughlin, a Board-certified orthopedic surgeon
to determine her current disability status.
In an October 19, 2007 report, Dr. McLaughlin provided a history of appellant’s
condition, provided physical examination findings, and reviewed diagnostic testing and medical
evidence. He reported an inconclusive physical examination due to functional behavior and
opined that appellant might have chronic pain syndrome. Dr. McLaughlin recommended
evaluation at a medical facility to evaluate her carpal tunnel and cubital tunnel conditions and
3

This claim was assigned OWCP File No. xxxxxx865.

4

This was assigned OWCP File No. xxxxxx813. On May 17, 2007 OWCP administratively combined OWCP
File Nos. xxxxxx865 and xxxxxx813, with the latter serving as the master file.
5

At the time appellant filed her claim with the employing establishment, she was employed as a migrant home
visitor with Kennewick School District #17. Kennewick School District advised that she had been employed from
November 16, 2003 until she resigned on March 19, 2004 due to health reasons.

2

that functional capacity evaluation (FCE) test should be performed to determine her work
capacity. Subsequently, he completed a work capacity evaluation form (Form OWCP-5c) dated
July 24, 2007 from him indicating that appellant was capable of working with no restrictions.
On August 21, 2008 OWCP received the results from an FCE performed on July 15,
2008 indicating that appellant was capable of working in a light-duty job.
On September 5, 2008 OWCP issued a notice proposing to terminate appellant’s wageloss compensation based on Dr. McLaughlin’s opinion. By decision dated November 28, 2008,
it finalized the termination of her wage-loss compensation, effective November 21, 2008.
On December 5, 2008 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on March 25, 2009.
By decision dated June 26, 2009, OWCP’s hearing representative found that
Dr. McLaughlin’s opinion regarding appellant’s work capacity was inconsistent and
insufficiently rationalized and therefore insufficient for OWCP’s burden of proof to terminate
wage-loss compensation. OWCP vacated the November 28, 2008 termination decision and
remanded the case for referral to another second opinion physician.
On October 5, 2009 OWCP referred appellant for another second opinion evaluation with
Dr. Clarence Fossier, an orthopedic surgeon, to determine her work capability and the status of
her accepted employment conditions.
In a November 5, 2009 report, based upon a review of the medical evidence, a statement
of accepted facts (SOAF), and his physical examination findings, Dr. Fossier diagnosed bilateral
carpal tunnel and bilateral cubital tunnel conditions. A physical examination revealed positive
bilateral Tinel’s and Phalen’s signs at the wrist, positive bilateral elbow Tinel’s sign, bilateral
tenderness at medial epicondyle, full right elbow extension, and full wrist range of motion.
Dr. Fossier determined that appellant was at maximum medical improvement and required no
further medical treatment. He completed an OWCP 5c form indicating that she was capable of
working full time with restrictions.
In a March 30, 2010 supplemental report, Dr. Fossier reviewed additional medical
evidence and the position description for a contract service representative and concluded that
appellant was capable of performing the job as it was described. In an attached April 5, 2010
OWCP 5c form, Dr. Fossier indicated that she was capable of working full time with no
restrictions.
Due to Dr. Fossier’s inconsistent and contradictory opinion regarding appellant’s work
capability, OWCP referred appellant to Dr. Paul H. Reiss, a Board-certified orthopedic surgeon,
for a new second opinion evaluation.
In an August 11, 2010 report, Dr. Reiss reviewed the medical evidence, a SOAF, and
physical examination findings and diagnosed bilateral carpal tunnel and bilateral cubital tunnel
syndromes. He opined that no further medical treatment was recommended or indicated.
Dr. Reiss also opined that appellant was capable of performing her date-of-injury job. In an

3

attached OWCP 5c form, he found no limitations or work restrictions. No further action was
taken by OWCP at that time.
On April 9, 2012 Dr. Ryan Luoma, a treating physician Board-certified in osteopathic
manipulative medicine, diagnosed lateral epicondylitis and ulnar nerve lesion, which he opined
rendered appellant totally disabled from any type of work. He further opined that no
improvement in her condition was anticipated. In an attached April 26, 2012 OWCP 5c form,
Dr. Luoma diagnosed bilateral ulnar nerve lesion and bilateral medial epicondylitis and
determined that appellant was permanently disabled from work.
In a June 5, 2014 SOAF, OWCP noted that the accepted conditions (under OWCP File
No. xxxxxx813) were bilateral cubital tunnel syndrome and bilateral medial epicondylitis and
(under OWCP File No. xxxxxx865) bilateral carpal tunnel syndrome. It noted that appellant’s
job duties as a contact service representative involved up to seven hours per day five days a week
of intermittent data entry, answering public inquiries, and manually filling out forms. Dates of
her surgeries were provided, as was information regarding her job working for the Kennewick
School District.
On June 10, 2014 OWCP again referred appellant for a second opinion evaluation with
Dr. Scott Kitchel, a Board-certified orthopedic surgeon, for an evaluation of her accepted
conditions and work capability.
Appellant subsequently submitted a May 28, 2014 report and OWCP 5c form from
Dr. Gerald B.R. Craigg, a treating Board-certified internist. Dr. Craigg detailed her medical and
employment injury history and provided examination findings. Diagnoses included carpal tunnel
syndrome, ulnar nerve lesion, and medial epicondylitis. In an attached OWCP5c form,
Dr. Craigg indicated that appellant was capable of working eight hours per day with restrictions
and recommended an occupational therapist assessment.
In a July 15, 2014 report, Dr. Kitchel reviewed appellant’s medical records and the
June 5, 2014 SOAF. He detailed the medical records reviewed and summarized the June 5, 2014
SOAF. Dr. Kitchel noted diagnoses of bilateral carpal tunnel syndrome, bilateral cubital tunnel
syndrome, and bilateral medial epicondylitis. He provided examination findings and thereafter
opined that the accepted conditions had resolved without residuals or disability. Physical
findings included nonreproducible two-point discrimination testing, 2+ bilateral radial pulses,
and positive Tinel’s sign at the right elbow at the medial and posterior aspect and her bilateral
wrists. Dr. Kitchel found that the objective evidence was not supportive of appellant’s subjective
complaints. He reported that it did not appear that she gave full effort with the range of motion
testing and the two-point hand discrimination testing could not be replicated. Dr. Kitchel
concluded that appellant was capable of performing the duties of contract service representative
with no restrictions. An attached OWCP 5c form indicated that she was capable of performing
her date-of-injury job with no restrictions.
An electromyography (EMG) and nerve conduction velocity (NCV) study performed on
July 17, 2014 reported normal findings. On September 10, 2014 a repeat EMG/NCV was
performed and again reported normal findings.

4

OWCP received progress notes and reports covering the period August 12 to
December 5, 2014 from Dr. Craigg who noted appellant’s symptoms and treatment for carpal
tunnel syndrome. Dr. Craigg noted that recent EMG/NCV studies were negative. Diagnoses
included ulnar nerve lesion and carpal tunnel syndrome.
By letter dated March 16, 2015, OWCP sought clarification regarding appellant’s
condition from Dr. Craigg.
On April 2, 2015 OWCP issued a notice proposing to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Kitchel’s opinion.
Following the April 2, 2015 proposed termination OWCP received a March 30, 2015
report from Dr. Craigg, which was unchanged from his prior reports. It also received
Dr. Craigg’s response to its March 16, 2015 letter. Dr. Craigg opined that appellant continued to
have residuals and disability from her accepted bilateral carpal tunnel and bilateral cubital tunnel
conditions. In support of this conclusion, he referred to examination findings including positive
Tinel’s and Phalen’s signs.
On May 5, 2015 OWCP reissued the proposal to terminate appellant’s wage-loss
compensation and medical benefits based on Dr. Kitchel’s opinion.
On July 16, 2015 OWCP referred appellant to Dr. Lowell Anderson, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Craigg,
appellant’s treating Board-certified internist, and Dr. Kitchel, a second opinion Board-certified
orthopedic surgeon, as to whether appellant continued to have residuals and disability due to her
accepted employment conditions.
OWCP provided Dr. Anderson with the SOAF dated June 5, 2014, which noted that the
accepted conditions under OWCP File No. xxxxxx813 were bilateral cubital tunnel syndrome
and bilateral medial epicondylitis and under OWCP File No. xxxxxx865 it had accepted bilateral
carpal tunnel syndrome. It noted that appellant’s job duties as a contact service representative
involved up to seven hours per day five days a week of intermittent data entry, answering public
inquiries, and manually filling out forms. The SOAF noted that appellant began a position as
Para-educator/Migrant Home Visitor on November 16, 2003 with the Kennewick School
District, Kennewick, WA. Duties of this position included approximately one hour per day of
data entry, completing logs, and correspondence; assisting families with filling out forms, which
involved some handwriting; and the remainder of the day was spent contacting district staff and
families. On March 8, 2004 appellant resigned this position. Next, OWCP noted that appellant
had undergone right ulnar nerve decompression and a partial epicondylar ostectomy with
reattachment of the flexor tendon origin on October 19, 2014. Under OWCP File No.
xxxxxx865, OWCP noted that appellant had undergone left carpal tunnel release surgery on
July 24, 2001 and right carpal tunnel release surgery on August 15, 2001.
In an August 6, 2015 report, Dr. Anderson, based on a review of the June 5, 2014 SOAF,
medical and injury histories, medical reports, and his physical examination findings, concluded
that appellant was capable of performing her date-of-injury job with no restrictions. In his
report, Dr. Anderson summarized the June 5, 2014 SOAF by noting the two claims and the

5

accepted conditions, the work duties that caused the accepted employment condition and the
surgeries performed, that she resigned from federal service on May 17, 2013, that on
November 16, 2003 she started work Para-educator/Migrant Home Visitor with the Kennewick
School District, Kennewick, WA, and that she quit this position on March 8, 2014. He also
noted appellant’s subjective complaints were unsupported by the objective evidence. A physical
examination revealed an unreliable two-point discrimination test, full active bilateral elbow
range of motion, bilateral normal intrinsic and open muscle strength, no bilateral radial tunnel,
flexor, or extensor tenderness, and mild bilateral nonspecific soft forearm tissue tenderness.
Appellant complained of burning pain, paresthesias radiating into the median nerve with a
Phalen’s test and with her elbow flexion test, and significant local tenderness in the ulnar nerve
region bilaterally.
Dr. Anderson reported appellant’s complaints of burning pain and
paresthesias were unsupported by any objective findings and that examination findings were
based on her subjective complaints. Based on the lack of any objective findings, normal grip
strength, and two normal EMG/NCV studies, he concluded that appellant was capable of
performing her job with no restrictions. In an attached OWCP-5c form, Dr. Anderson indicated
that appellant had no work restrictions.
By decision dated September 15, 2015, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective September 19, 2015. It found that the weight of the
evidence rested with the opinion of the impartial medical specialist, Dr. Anderson, who
concluded that appellant no longer had any residuals or disability due to the accepted conditions.
On October 7, 2015 appellant requested a telephonic hearing before an OWCP hearing
representative, which was held on June 20, 2016. At the hearing she was represented by counsel.
Counsel contended at the hearing that the SOAF provided to Dr. Kitchel was inaccurate with
respect to her job duties at the employing establishment and the accepted conditions.
Specifically, she argued that the SOAF failed to include bilateral medial epicondylitis as an
accepted condition and it failed to specify what appellant’s job duties were. Thus, counsel
argued that appellant should have been referred for another second opinion evaluation, rather
than for an impartial medical examination. She also argued that the SOAF provided to
Dr. Anderson failed to adequately describe appellant’s job duties.
In progress notes dated March 28, 2016, Dr. Hui-Juan Zhang, an examining Boardcertified neurologist, reported that appellant was seen for complaints of right arm paresthesia and
pain. Examination findings and a medical history were provided. Dr. Zhang noted that appellant
reported good results from her bilateral carpal tunnel release surgery, but no improvement
following her 2004 bilateral cubital tunnel ulnar release surgery. Diagnoses were noted as
bilateral cubital tunnel syndrome and bilateral carpal tunnel syndrome.
In progress notes dated April 5, 2016, Dr. Michael Turner, a treating Board-certified
physiatrist, reported that appellant had been seen for significant bilateral carpal tunnel syndrome
and right ulnar nerve surgeries.
In a June 20, 2016 report, Dr. Turner reported seeing appellant several times for her
cubital tunnel syndrome. A physical examination revealed claw hand deformity, atrophy,
weakness, and numbness. Dr. Turner opined that, despite a normal EMG/NCV, appellant
continued to have ulnar nerve symptoms. He attributed the continued symptoms to the failed

6

bilateral cubital tunnel surgery. Dr. Turner explained that failed surgeries can cause scarring,
traction, neuroma formation, or incomplete release.
In a July 18, 2016 report, Dr. Turner noted that he had been appellant’s treating physician
for the past several months. He opined that she continued to have residuals from her accepted
conditions and was disabled from performing her date-of-injury position as a contact service
representative. Dr. Turner based his opinion on objective findings of numbness, ulnar nerve
hand atrophy, decreased sensation, positive elbow flexion test, Tinel’s sign, and Phalen’s test,
and numbness to all digits. He recommended an updated FCE for an accurate measure of
appellant’s deficits and work capability. Dr. Turner indicated that she was capable of working
with restrictions including no lifting more than five pounds with her right hand, no repetitive
gripping or writing with her right hand, up to 5 minutes every 30 minutes of typing using her
right hand, and no repetitive right elbow pressure or pressure over the right elbow. Regarding
the normal EMG findings, he again explained that failed surgeries can cause scarring, traction,
neuroma formation, or incomplete release.
By decision dated September 2, 2016, OWCP’s hearing representative affirmed the
termination of appellant’s benefits. She found that the special weight of the medical opinion
evidence rested with the well-rationalized opinion of Dr. Anderson, the impartial medical
examiner, who found that appellant no longer had any residuals or disability from her accepted
employment conditions.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.7 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.9 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.10
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
6

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

7

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

8

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

9

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

10

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

7

Secretary shall appoint a third physician who shall make an examination.11 Where a case is
referred to an impartial medical examiner for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.12
ANALYSIS -- ISSUE 1
OWCP accepted the conditions of bilateral carpal tunnel syndrome, bilateral cubital
tunnel syndrome, and medial epicondylitis. It authorized elbow ulnar revision, tennis elbow
revision surgery, and authorized bilateral carpal tunnel release surgery. OWCP placed appellant
on the periodic rolls for temporary total disability commencing August 14, 2007. In a decision
dated September 15, 2016, it terminated her wage-loss compensation and medical benefits based
upon the opinion of Dr. Anderson, the impartial medical examiner. An OWCP hearing
representative affirmed the termination of benefits by decision dated September 2, 2016.
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation benefits effective September 19, 2015.
OWCP had referred appellant to Dr. Anderson for an impartial medical examination to
resolve the existing conflict in medical opinion evidence between Drs. Kitchel and Craigg,
pursuant to 5 U.S.C. § 8123(a).
In his August 6, 2015 report, Dr. Anderson explained that appellant’s subjective
complaints were unsupported by the objective evidence and that examination findings were
based on her subjective complaints. He reported an unreliable two-point discrimination test, full
active bilateral elbow range of motion, bilateral normal intrinsic and open muscle strength, no
bilateral radial tunnel, flexor, or extensor tenderness, and mild bilateral nonspecific soft forearm
tissue tenderness. Dr. Anderson concluded, based on the lack of any supporting objective
findings, normal grip strength, and two normal EMG/NCV studies, that appellant was capable of
performing her job with no restrictions. His findings and conclusions establish that she has no
employment-related disability or medical residuals due to her accepted conditions.
The Board finds that Dr. Anderson’s August 6, 2015 report is well rationalized and based
on a complete and accurate history, a complete SOAF and the entire case record. Dr. Anderson’s
report reflects a thorough examination, a review of the medical records, and an understanding of
appellant’s medical and employment histories. Thus, his opinion that the accepted conditions
have resolved without residuals is entitled to special weight.13
On appeal counsel argues that the June 5, 2014 SOAF provided to Drs. Anderson and
Kitchel was inaccurate with respect to appellant’s job duties. She also contends the SOAF did
not contain a complete and accurate medical history. The June 5, 2014 SOAF provided to both
physicians described the essential elements, including the accepted conditions, the job title and
11

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

12

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

13

See E.H., Docket No. 08-1862 (issued July 8, 2009); Bryan O. Crane, 56 ECAB 713 (2005).

8

work history, and the relevant medical history. Dr. Anderson, in his report, fully addressed
appellant’s job and medical history.14 He provided a thorough, exhaustive medical opinion
based on his examination findings, the SOAF, and her medical history. Dr. Anderson concluded
that appellant had no residuals from the accepted conditions of bilateral carpal tunnel syndrome,
bilateral cubital tunnel syndrome, and medial epicondylitis and opined that she was physically
capable of performing full duty at her date-of-injury job. OWCP relied on his opinion in its
September 15, 2015 decision, finding that she had no residual disability or impairment causally
related to her accepted bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and
medial epicondylitis, and in the September 2, 2016 hearing representative’s decision affirming
the termination of her benefits.
Counsel has also alleged multiple errors regarding Dr. Kitchel’s opinion rendering it of
diminished probative value. She asserts that he erred in relying on an August 28, 2009 SOAF
and that the report was stale and insufficient to support termination. In terminating appellant’s
compensation, OWCP relied upon the opinion of Dr. Anderson, the impartial medical examiner.
Counsel argues that Dr. Anderson should be considered a second opinion physician instead of an
impartial examiner as Dr. Kitchel’s opinion was insufficient to create a conflict in the medical
opinion evidence.
Counsel also contends Dr. Kitchel’s opinion was not based on a review of the entire
medical record. Contrary to counsel’s assertions, Dr. Kitchel did not rely on the August 28, 2009
SOAF as he was provided the updated June 5, 2014 SOAF for review. The Board finds
counsel’s contention that Dr. Kitchel’s opinion was not based on a proper medical background to
be without merit as he reviewed the relevant medical records. Dr. Kitchel’s opinion was based
on a proper review of the medical evidence, physical examination, and updated SOAF and
sufficient to create a conflict in the medical opinion evidence as discussed above.
Counsel further contends that Dr. Kitchel’s opinion was insufficient to create a conflict as
it was stale. This contention of counsel is also without merit. Dr. Kitchel’s report was dated
July 15, 2014 with a physical examination of appellant performed that day. At the time of the
conflict of opinion in 2015, Dr. Kitchel’s July 15, 2014 report and Dr. Craigg’s March 19, 2015
were reasonably current and sufficient to establish a conflict of opinion. With respect to
Dr. Anderson’s opinion, counsel argues that due to the deficiencies with Dr. Kitchel’s report, that
Dr. Anderson should be treated as a second opinion physician and that a new conflict has arisen.
As discussed above, OWCP found a conflict in the medical opinion evidence between
Dr. Kitchel and Dr. Craigg and referred appellant to Dr. Anderson for resolution of this conflict.
As discussed above, the Board found OWCP properly accorded Dr. Anderson’s opinion the
special weight as it was well rationalized and based on an accurate and complete medical history.
LEGAL PRECEDENT -- ISSUE 2
As OWCP properly terminated appellant’s compensation benefits, the burden shifts to the
employee to establish continuing disability after that date causally related to his or her accepted
injury.15 To establish causal relationship between the accepted conditions as well as any
14

Darlene R. Kennedy, 57 ECAB 414 (2006).

15

Manuel Gill, 52 ECAB 282 (2001).

9

attendant disability claimed and the employment injury, the employee must submit rationalized
medical evidence based on a complete medical and factual background supporting such causal
relationship.16 Causal relationship is a medical issue and the medical evidence required to
establish causal relationship is rationalized medical evidence.17
ANALYSIS -- ISSUE 2
The Board finds that appellant failed to establish that she has any continuing residuals of
her accepted bilateral carpal tunnel syndrome, bilateral cubital tunnel syndrome, and medial
epicondylitis, on or after September 19, 2015.
The issue of whether appellant remains entitled to compensation for continuing disability
and whether she continued to experience residuals from her accepted condition is a medical one,
based on the medical evidence of record.18 Following the telephonic hearing held on June 20,
2016, she submitted June 20 and July 18, 2016 reports from Dr. Turner and a March 28, 2016
report from Dr. Zhang. These reports did not provide a probative medical opinion as to whether
she was disabled or currently required medical treatment due to an employment-related
condition. Dr. Zhang and Dr. Turner both noted that appellant had normal EMG/NCV findings.
They did not explain why appellant would have continuing disability, while objective testing
revealed normal findings. The Board has found that medical reports that provide a conclusion,
but fail to offer any rationalized medical explanation, are of limited probative value.19
Neither Dr. Zhang nor Dr. Turner provided a well-reasoned and sufficiently supported
opinion that would vitiate OWCP’s September 15, 2015 determination that she did not have any
employment-related disability or residuals stemming from her accepted bilateral carpal tunnel
syndrome, bilateral cubital tunnel syndrome, and medial epicondylitis. Medical reports without
adequate rationale on causal relationship are of diminished probative value and do not meet
appellant’s burden of proof.20 Appellant did not provide a probative medical opinion as to
whether she was disabled or currently required medical treatment due to an employment-related
condition.
For the reasons discussed above, appellant has not met her burden of proof to establish
continuing disability after September 19, 2015.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
16

R.D., Docket No. 16-0982 (issued December 20, 2016); R.F., Docket No. 16-0845 (issued July 25, 2017).

17

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

18

Gary R. Sieber, 46 ECAB 215 (1994).

19

See generally, D.A., Docket No. 16-0408 (issued May 19, 2016).

20

See F.T., Docket No. 09-919 (issued December 7, 2009); Cecelia M. Corley, 56 ECAB 662 (2005) (a medical
opinion not fortified by rationale is of diminished probative value).

10

CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective September 19, 2015, as she no longer had any
residuals or disability due to the accepted employment conditions. The Board further finds that
she has not met her burden of proof to establish any continuing residuals or disability after
September 19, 2015.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 2, 2016 is affirmed.21
Issued: December 11, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

21

Colleen Duffy Kiko, Judge, participated in the original decision but was no longer a member of the Board
effective December 11, 2017.

11

